NO. 12-11-00039-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CLINT FRANK VILLANUEVA,                                    '    APPEAL FROM THE 114TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   '    SMITH COUNTY, TEXAS


                                           MEMORANDUM OPINION
                                               PER CURIAM
         Appellant pleaded guilty to driving while intoxicated with a child under seventeen years of
age, and the trial court assessed punishment at imprisonment for six years. We have received the
trial court’s certification showing that Appellant waived his right to appeal.   See TEX. R. APP. P.
25.2(d). The certification is signed by Appellant and his counsel. Accordingly, the appeal is
dismissed for want of jurisdiction.
Opinion delivered January 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)